Citation Nr: 0008094	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  95-16 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

The propriety of the initial 10 percent evaluation for the 
service-connected left eye disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1991 to 
February 1994.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a June 1994 rating decision of the RO.  

In March 1997 and June 1999, the Board remanded this matter 
to the RO for additional development of the record.  

As noted in the prior remand, the veteran's representative, 
in his statement dated March 30, 1999, asserted claims of 
service connection for headaches and tinnitus.  As these 
claims have not been developed for appellate consideration, 
they are once again referred to the RO for appropriate 
action.  



REMAND

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for the service-connected 
left eye disability.  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  

As noted hereinabove, the Board most recently remanded this 
matter for additional development of the record in June 1999 
after it was determined that both eye examinations conducted 
to date were inadequate for evaluation purposes because they 
did not include sufficient detail for rating the disability 
at issue.  As a result, the RO was to afford the veteran 
another VA ophthalmology examination in order to determine 
the current severity of the service-connected left eye 
disability.  

Based on documentation contained within the claims folder, 
the veteran failed to report for scheduled examinations on 
two separate occasions.  The Board notes that a copy of the 
notification letter informing the veteran of the scheduled 
examination has not been associated with the claims file.  

Furthermore, there is no indication in the file that the RO 
informed the veteran of the procedural consequences for his 
failure to appear, under the provisions of 38 C.F.R. § 3.655 
(1999).  

Based on its review of the record and taking into 
consideration the veteran's due process rights, the Board 
finds that the case should again be remanded so that a VA 
ophthalmology examination may be scheduled and pertinent 
records obtained.  

The Board is aware that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  

By this decision, the veteran is hereby notified that when a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (1999).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his left eye disability since service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The veteran should be afforded 
another VA ophthalmology examination to 
determine the current severity of the 
service-connected left eye disability.  
All indicated testing in this regard 
should be accomplished in accordance with 
38 C.F.R. §§ 4.75, 4.76 and 4.77 (1999).  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review before the 
examination and the examiner provided 
with copies of applicable regulations, 
including all applicable or potentially 
applicable diagnostic code text.  The 
ophthalmologist should test for visual 
acuity, visual field loss and muscle 
function, including Goldmann Perimeter 
examination.  The findings from the 
latter examination should be converted to 
numerical representations for rating 
purposes.  A complete rationale for any 
opinion expressed must be provided.  

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim to 
include consideration and application of 
the provisions of 38 C.F.R. § 3.655 and 
the Court's holding in Fenderson v. West, 
12 Vet. App. 119 (1999).  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




